RESOLUCIÓN
Pedro Colton Fontán fue admitido al ejercicio de la abo-gacía, por este Tribunal, el 14 de diciembre de 1967. El 10 de octubre de 1986, el entonces Fiscal Especial Indepen-diente, Ledo. Alejandro Salgado Rivera, radicó ante este Tribunal una querella jurada contra Colton Fontán, en la cual, en síntesis y en lo pertinente, le imputó numerosos cargos por alegada conducta profesional impropia —mien-tras éste se desempeñaba como Fiscal Especial General y Director de la División de Investigación Criminal del De-partamento de Justicia de Puerto Rico— durante la inves-tigación relacionada con los desafortunados sucesos ocurri-dos en el Cerro Maravilla, jurisdicción del pueblo de Villalba, en los cuales murieron trágicamente los jóvenes Arnaldo Darío Rosado y Carlos Soto Arriví.
Contestada la querella por Colton Fontán, y habiendo éste negado las alegaciones fundamentales de la misma, el Tribunal designó al entonces Juez Superior, Ledo. Abner Limardo, como Comisionado Especial. Luego de celebrar vistas al efecto, el Comisionado Especial Limardo formuló y le rindió al Tribunal su informe, con las correspondientes determinaciones de hechos. Mediante una extensa opinión de 21 de febrero de 1991, este Tribunal dictó sentencia, *467separando permanentemente a Pedro Colton Fontán del ejercicio de la profesión de abogado.(1) In re Colton Fontán, 128 D.P.R. 1 (1991). Solicitada la reconsideración por Col-ton Fontán, el Tribunal la denegó por falta de jurisdicción, mediante Resolución a esos efectos de 9 de abril de 1991, quedando éste efectivamente separado del ejercicio de la profesión de abogado desde esa fecha.
Así las cosas, Colton Fontán presentó el 7 de junio de 1996, una petición mediante la cual solicitó de este Tribunal que redujera la sanción impuesta, de separación per-manente, a una de cinco (5) años, los cuales ya había cumplido.(2)
Mediante Resolución de 28 de junio de 1996 el Tribunal —“a los fines de evaluar su posible reinstalación al ejerci-cio de la abogacía”— refirió la petición de Colton Fontán a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía “para evaluación e informe”; a esos fines, se le concedió a la Comisión, en dicha fecha, “el término de sesenta (60) días para rendir el correspondiente informe”.(3)
Luego de unos trámites procesales que resultan innece-sarios reseñar,(4) la Comisión de Reputación celebró vistas *468durante los días 16 y 29 de noviembre de 1999. A dichas vistas comparecieron sobre veinte (20) testigos, entre ellos, abogados, jueces, religiosos y otras personas que conocen al peticionario Colton Fontán.
El entonces Procurador General de Puerto Rico, Ledo. Gustavo A. Gelpí —que fue el que participó en la vista ce-lebrada por la Comisión— prontamente radicó, el 2 de diciembre de 1999, su informe ante este Tribunal. En el mismo expresó, en síntesis, que a base de la prueba pre-sentada resultaba incuestionable que Pedro Colton Fontán:
... (i) es considerado en la comunidad como un ser humano de gran integridad moral; (ii) vive arrepentido de la conducta que causó su separación de la profesión de abogado y no guarda rencor hacia el Tribunal Supremo ni habla despectivamente de nadie envuelto en su desaforo; (iii) es un excelente esposo y padre de familia; (iv) es una persona humilde quien incondicio-nalmente ayuda a los demás; (v) luego de su suspensión no ha ejercido la abogacía, pero gratuitamente ha rendido servicios paralegales de excelencia a varios abogados; (vi) a través de su creciente fe religiosa ha podido superar sus contratiempos y vivir su vida de forma positiva; (vii) sus serios problemas de salud no han sido obstáculo a que éste lleve una vida sana y productiva dentro de las limitaciones de su desaforo; (viii) se ha convertido en un excelente teólogo, estudiante por sí solo, y está terminando de escribir un libro sobre todos los personajes bíbli-cos del Viejo y Nuevo Testamento; y, (ix) de ser reinstalado a su antigua profesión, éste no constituye un riesgo ni para la pro-fesión de la abogacía ni para la sociedad en general; al contra-rio sería un honor para sus compañeros tenerlo de vuelta en la profesión. Informe y recomendación del Procurador General, pág. 2.
En fin, en opinión del entonces Procurador General de Puerto Rico —gozando Pedro Colton Fontán de excelente reputación en la comunidad en que convive; estando total-mente rehabilitado desde el punto de vista moral; estando genuinamente arrepentido de la conducta que conllevó su caída profesional; habiéndose mantenido al día en la pro-fesión legal mediante el estudio de la jurisprudencia— éste es merecedor de ser readmitido al ejercicio de la profesión *469de la abogacía, ya que la separación decretada en 1991 “ha logrado el propósito fundamental de rehabilitación”.
La Comisión de Reputación radicó su informe el 23 de marzo de 2001. El mismo no es favorable aí peticionario Colton Fontán. Un análisis de dicho informe a nuestro en-tender demuestra que la Comisión basa, de manera principal, su no recomendación en la seriedad y gravedad no sólo de los sucesos acaecidos en el Cerro Maravilla, sino que en la seriedad y gravedad de la conducta observada por el peticionario Colton Fontán en la investigación de los mismos.
La seriedad, y desgracia, de lo ocurrido en el Cerro Ma-ravilla y la gravedad de la conducta observada por Colton Fontán es incuestionable. Tan serios y graves fueron sus actos que este Tribunal, en 1991, entendió procedente se-pararlo de manera permanente del ejercicio de la abogacía. Ello no está en controversia. (5)
El asunto hoy ante la consideración del Tribunal es otro, a saber: si Pedro Colton Fontán hoy día es una persona apta para ejercer la profesión de abogado. La prueba a su favor, en este extremo, resulta ser abrumadora. Reiterada-mente hemos resuelto que, en términos generales,
... la persona que solicita ser reinstalada al ejercicio de la profesión de abogado tiene la obligación de demostrar no sólo que el término de la suspensión, o separación, de la profesión decretada ha sido uno suficiente, sino que debe demostrar que goza de buena reputación y que su integridad moral, al mo-mento de la solicitud de reinstalación, le hacen merecedor de ser readmitido al ejercicio de la profesión de abogado. In re Rivera Cintrón, 120 D.P.R. 706, 708 (1988); In re Cardona Vázquez, 112 D.P.R. 686, 689 (1982). Dichos criterios han sido satisfechos en el presente caso. In re Pacheco Nieves, 135 D.P.R. 95, 99 (1994).
*470Han transcurrido diez (10) años desde que Pedro Colton Fontán fue separado del ejercicio de la profesión. La prueba incontrovertida presentada ante la mencionada Co-misión demuestra que éste goza de una excelente reputa-ción en la comunidad en que convive; está seriamente arre-pentido de la conducta antiética en que incurrió y por la cual fue disciplinado; está totalmente rehabilitado desde el punto de vista moral, y se ha mantenido al día, por el es-tudio de la jurisprudencia, en la profesión de abogado. En fin, la única prueba desfilada ante la Comisión demuestra que Colton Fontán está totalmente rehabilitado y capaci-tado para ejercer la abogacía.
Resulta importante enfatizar que la Comisión, en su in-forme, acepta la inexistencia de prueba contraria a la soli-citud de readmisión de Colton Fontán. Su tesis central, repetimos, descansa de manera casi exclusiva en la grave-dad y seriedad de la conducta observada por éste, cuestión que ya fue objeto de adjudicación en el proceso de desaforo. No estando en controversia el contenido, y carácter, de la prueba desfilada ante la Comisión, resulta totalmente in-necesario ordenar una transcripción de los procedimientos en el presente caso.(6)
Llana y sencillamente, la determinación negativa de la Comisión de Reputación es una hecha en el vacío, esto es, la misma no está avalada por prueba alguna; su conclusión a esos efectos meramente es índice de la opinión, hasta cierto punto arbitraria, de dicho organismo. En fin, nos enfrentamos a una apreciación manifiestamente errónea, de la prueba incontrovertida desfilada, por parte de la re-ferida Comisión, la cual no representa el balance más ra-cional justiciero y jurídico de la misma, razón por la cual podemos descartar dicha conclusión. Méndez v. Morales, 142 D.P.R. 26, 36 (1996); Ramos Acosta v. Caparra Dairy, *471Inc., 113 D.P.R. 357, 364 (1982); Abudo Servera v. A.T.P.R., 105 D.P.R. 728 (1977); Maryland Casualty Co. v. Quick Const. Corp., 90 D.P.R. 329 (1964). De todas maneras, es a este Tribunal —y no a la mencionada Comisión— al que compete pasar juicio, final y definitivo, sobre la admisión, o readmisión, de abogados al ejercicio de la profesión en esta jurisdicción. Véase In re Pacheco Nieves, supra.
En atención a lo antes expuesto, realmente no tenemos otra alternativa o curso de acción que no sea decretar la reinstalación inmediata de Colton Fontán al ejercicio de la profesión de abogado. Nuestra jurisprudencia sobre la ma-teria así lo requiere. Conviene recordar la sabia, imparcial y objetiva norma que, al respecto, este Tribunal estableció hace aproximadamente cuarenta (40) años en In re Charneco, 72 D.P.R. 897, 898 (1951),(7) a los efectos de que:
Al solicitar su rehabilitación un abogado que ha sido desafo-rado, la médula de la cuestión no es si dicho abogado ha expiado su culpa ni si ha sido suficientemente castigado, sino más bien si en el momento de la solicitud él goza de tal reputación que justifique su readmisión a dicho ejercicio, es decir, si su integri-dad moral amerita su rehabilitación. (Enfasis suplido.)
La tesis —tomada convenientemente de otras jurisdic-ciones— de que existen “ciertas situaciones en las cuales el tipo de ofensa cometida por el abogado, como cuestión de umbral, impide su readmisión” se desploma ante la inne-gable realidad de que este Tribunal consideró apropiado admitir al ejercicio de la profesión a una persona que había sido acusada, y convicta, del delito de asesinato; conducta que resulta ser la más grave y desleznable conforme al vigente Código Penal de Puerto Rico.(8) Debe enfatizarse el hecho de que Colton Fontán nunca fue convicto de delito alguno en relación con los hechos por los cuales fue *472desaforado. Por otro lado, debe igualmente enfatizarse que este Tribunal, en fechas relativamente recientes, ha esti-mado apropiado reinstalar al ejercicio de la profesión, al entenderlos rehabilitados, a abogados que habían sido des-aforados por haber sido convictos de delitos graves. Véanse, entre otros: en In re Rúa Cabrer, 154 D.P.R. 1 (2001), reinstalándolo al ejercicio de la abogacía;(9) emitida en In re Maldonado Rivera, 153 D.P.R. 788 (2001), reinstalando a éste al ejercicio de la profesión;(10) emitida en In re Dalmau Gómez, 148 D.P.R. 516 (1999), igualmente reinstalando a éste al ejercicio de la profesión de abogado.(11)
El historial, y la normativa, jurisprudencial antes rese-ñada nos impide, repetimos, darle un trato distinto a Pedro Colton Fontán; persona que no ha sido convicta de delito público alguno y que está, en estos momentos, completa-mente capacitada y rehabilitada para ejercer la profesión legal en nuestra jurisdicción. Denegarle dicha reinstala-ción constituiría darle a éste un trato discriminatorio por razones ajenas a la referida normativa jurisprudencial, curso de acción que nos negamos a seguir.
La Sec. 7 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico dispone:
Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. L.P.R.A., Tomo 1, ed. 1999, pág. 280.
En Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985), citando al delegado Hon. José Trías Monge, consig-namos que “[l]a palabra ‘vida’ contiene una serie de dere-*473chos tales como el derecho a la educación, el derecho al trabajo y el derecho a un nivel adecuado de vida”. 2 Diario de Sesiones de la Asamblea Constituyente 1503 (1952).
Continuar privando a un ser humano que ha demos-trado total arrepentimiento y que está completamente re-habilitado, del ejercicio de su profesión, luego de diez (10) años de desaforo, sería condenarlo perennemente a un tra-bajo y a un nivel de vida por debajo de su capacidad.
No debemos olvidar, por otro lado, que el Art. VI, Sec. 19 de nuestra Constitución dispone que será política pública del Estado Libre Asociado “reglamentar las instituciones penales para que sirvan sus propósitos en forma efectiva y propender, dentro de los recursos disponibles, al trata-miento adecuado de los delincuentes para hacer posible su rehabilitación moral y social”. L.P.R.A., Tomo 1, ed. 1999, pág. 421.
Si la política pública del Estado Libre Asociado de Puerto Rico propende a la rehabilitación moral y social de los delincuentes, realmente no entendemos a las personas que pretenden negarle la oportunidad de ser reinstalado al ejercicio de la profesión a tfn abogado que —a pesar de haber incurrido en conducta violatoria de los Cánones de Etica Judicial, por la cual fue desaforado— está en estos momentos totalmente arrepentido y rehabilitado, sobre todo cuando consideramos que esta persona nunca fue con-victa de delito público alguno.
Sin olvidar la gravedad de los hechos que se le imputa-ron, y se estimaron probados, a Pedro Colton Fontán —lo cual ayuda a evitar que en el futuro otras personas incu-rran en conducta similar— es momento de ponerle punto final al asunto, aceptando que existe en los seres humanos la capacidad de genuinamente arrepentirse y rehabilitarse.
La virtud de perdonar, ante el comprobado arrepenti-miento y rehabilitación de la persona que faltó o falló en un *474momento determinado de su vida, es parte inherente y ne-cesaria de nuestra existencia. Esa es una lección o ense-ñanza divina que todo ser humano debe acatar y seguir.(12)
En atención a todo lo antes expuesto, se decreta la reins-talación inmediata al ejercicio de la profesión de abogado de Pedro Colton Fontán.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió un voto particular disidente. El Juez Presidente Se-ñor Andréu García y la Juez Asociada Señora Naveira de Rodón se inhibieron. El Juez Asociado Señor Fuster Ber-lingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

(1) Surge de la referida sentencia que el Juez Asociado Señor Rebollo López no intervino y que la Juez Asociada Señora Naveira de Rodón se inhibió al igual que el entonces Juez Asociado Señor Andréu García. 128 D.P.R. 1, 114 (1991).


(2) En la referida petición se solicitaba que se le requiriera al Procurador General de Puerto Rico que expresara su criterio respecto a la misma; dicho funcionario ya había recibido una encomienda de este Tribunal respecto a un planteamiento hecho por Ángel Figueroa Vivas, otro de los abogados separados del ejercicio de la profesión en este caso.
Esta petición —de Pedro Colton Fontán— fue suscrita, y endosada, por veinti-trés (23) distinguidos miembros de la profesión legal, entre éstos, tres (3) ex presiden-tes del Colegio de Abogados de Puerto Rico, a saber: los Ledos. Graciany Miranda Marchand, Carlos R. Noriega y Ángel L. Tapia Flores.


(3) Surge de la referida Resolución que “el Juez Asociado Señor Negrón García denegaría, sin ulterior trámite, la presente solicitud. El Juez Asociado Señor Hernández Denton denegaría la solicitud en esta etapa. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón inhibidos.” (Énfasis suplido.)


(4) Entre éstos, merece que señalemos la autorización que le concedimos a la Comisión de Reputación para que contratara un “Procurador Especial” para que asistiera a la referida Comisión en el trámite del caso y la orden que emitiéramos instruyendo a todas las partes que notificaran al Procurador General de todos los escritos que radicaran ante la Comisión de Reputación.


(5) Mediante escrito de 30 de mayo de 2001, intitulado “Réplica del Procurador General al Informe de la Comisión de Reputación”, el actual Procurador General de Puerto Rico, Ledo. Roberto J. Sánchez Ramos, expresa su parecer de que Colton Fontán no debe ser reinstalado al ejercicio de la profesión de abogado, basado dicho criterio en la gravedad de los hechos que le fueron imputados a éste; asunto que, repetimos, no está en controversia.


(6) Es de notar que el actual Procurador General de Puerto Rico, Ledo. Roberto Sánchez Ramos, en su reciente comparecencia —en la cual difiere de la recomendación de su predecesor— tampoco cuestiona el hecho de que toda la prueba desfilada ante la Comisión fue enteramente favorable a Colton Fontán.


(7) Abogado que había sido desaforado permanentemente y que fue reinstalado al ejercicio de la profesión por este Tribunal.


(8) Véase Resolución de 22 de mayo de 1992 admitiendo a Honorio Adorno Lorenzana al ejercicio de la profesión de abogado. En dicha ocasión, únicamente disintió de dicha actuación el ex Juez, Hon. Antonio S. Negrón García.


(9) Surge de la resolución emitida en que la Juez Asociada Señora Naveira de Rodón no intervino y que el Juez Asociado Señor Hernández Denton se inhibió.


(10) Surge de la resolución emitida en dicho caso que los Jueces Asociados Señor Rebollo López, Señora Naveira de Rodón y Señor Corrada Del Río no intervinieron.


(11) Surge de la Resolución emitida en dicho caso que el entonces Juez Asociado de este Tribunal, Señor Negrón García, no intervino y que la Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita.


(12) “Entonces se le acercó Pedro y le preguntó: Señor, ¿cuántas veces he de perdonar a mi hermano si peca contra mí? ¿Hasta siete veces? Dícele Jesús: No digo yo hasta siete veces, sino hasta setenta veces siete”. Mateo 18:21.